DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2, 4, and 6 are indicated as canceled but include the claim text. According to 37 C.F.R. 1.121(c)(4), no claim text shall be presented for any claim in the claim listing with the status of “canceled”. Any future claim amendment included in response to this Detailed Action must correct this error.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 5, the term “primarily” (claim 1, line 7; claim 5, line 5) in “…powered primarily by the solar panel…” is a relative term which renders the claims indefinite. The term “primarily” is not defined by the claim, the specification does not provide sufficient guidelines and examples or any standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b).
Claims 3 and 7-11 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Guice et al. (US 6853328).
For claim 1, DE4028110 teach an apparatus (Figs. 1-2) for controlling undesired vegetation 16 comprising: a power subassembly 4,14, a light subassembly 3 comprising a high intensity light source 3 (machine translation Abstract, pg. 2, ln 11-13 and pg. 3, ln 10-12) electrically connected to the power subassembly (Figs. 1-2; ref. 4,14 is necessarily connected to ref. 3 to provide power so that the apparatus operates as intended), and a wheeled device (Figs. 1-2) coupled to the light subassembly (Figs. 1-2) and configured to move the light subassembly over an area of land such that light is directed downward onto vegetation 16 directly beneath the light subassembly and the vegetation directly beneath the light subassembly is directly exposed to the light from the light subassembly as the wheeled device travels over the area (see vertical dotted line beneath ref. 3 in Figs. 1-2; machine translation Abstract describes rooted remains 16 are destroyed by the downwardly directed beam from a laser 3, and pg. 2, ln 11-13 describes a vertical laser beam; see also pg. 3, ln 10-12; note this is an intended use limitation, and as the wheeled device moves over vegetation 16, the light subassembly 3 is directed downwardly onto vegetation 16 such that it is directly exposed to light) and wherein the vegetation exposed to the light from the light subassembly dies as a result of being exposed to the light from the light subassembly (note this is an intended use limitation, and the roots and shortened plants 16 shown in Fig. 1 are considered to be the vegetation and pg. 2, ln 33-34, pg. 3, ln 10-12, and claim 2 describe the laser light burning parts of the vegetation 16; thus, exposure to the laser light is capable of killing the vegetation 16, depending upon the type plant (note that certain types of plants are more vulnerable to death by laser light) and the duration of laser application; also note the vegetation is not an element of the claimed apparatus).
DE4028110 is silent about wherein the power subassembly comprises a solar panel, wherein the light subassembly is configured to be powered primarily by the solar panel, and the wheeled vehicle being a tractor. 
Sukkarieh teaches an apparatus for controlling undesired vegetation comprising a power subassembly (para 0067 describes batteries and solar panels), wherein the power subassembly comprises a solar panel (para 0067 describes solar panels), and a tractor (paras 0019 and 0067-0068 describe any form of prime mover, including a tractor), in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE4028110 such that the power subassembly includes a solar panel and the wheeled device is a tractor as taught by Sukkarieh in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life.
Guice et al. teach an apparatus for controlling undesired biota using lasers (see Abstract), wherein the light subassembly is configured to be powered primarily by the solar panel (col 30, ln 52-54 describes solar panels providing prime electrical power to kill lasers) in order to provide prime electrical power to the light source when other electrical power sources are not cost effective (col 30, ln 52-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE4028110 as modified by Sukkarieh such that the light subassembly is configured to be powered primarily by the solar panel as taught by Guice et al. in order to provide prime electrical power to the light source when other electrical power sources are not cost effective and to make full use of a clean and abundant energy source.
For claim 5, DE4028110 teaches a method for controlling undesired vegetation 16 (Figs. 1-2) comprising: providing a wheeled device (Figs. 1-2), providing a high intensity light source 3 (machine translation Abstract, pg. 2, ln 11-13 and pg. 3, ln 10-12) mounted to the wheeled device (Figs. 1-2), wherein the wheeled device is configured to move the high intensity light source (Figs. 1-2), and controlling the wheeled device to move the high intensity light source over an area of land such that light is directed downward onto vegetation 16 directly beneath the high intensity light source and the vegetation directly beneath the high intensity light source is directly exposed to the light from the high intensity light source as the wheeled device travels over the area (see vertical dotted line beneath ref. 3 in Figs. 1-2; machine translation Abstract describes rooted remains 16 are destroyed by the downwardly directed beam from a laser 3, and pg. 2, ln 11-13 describes a vertical laser beam; see also pg. 3, ln 10-12; note this is an intended use limitation, and as the wheeled device moves over vegetation 16, the light subassembly 3 is directed downwardly onto vegetation 16 such that it is directly exposed to light) and wherein the vegetation exposed to the light from the light subassembly dies as a result of being exposed to the light from the light subassembly (note this is an intended use limitation, and the roots and shortened plants 16 shown in Fig. 1 are considered to be the vegetation and pg. 2, ln 33-34, pg. 3, ln 10-12, and claim 2 describe the laser light burning parts of the vegetation 16; thus, exposure to the laser light is capable of killing the vegetation 16, depending upon the type plant (note that certain types of plants are more vulnerable to death by laser light) and the duration of laser application).
DE4028110 is silent about wherein the high intensity light source is powered primarily with a solar panel, and the wheeled vehicle being a tractor. 
Sukkarieh teaches an apparatus for controlling undesired vegetation comprising a solar panel (para 0067 describes solar panels) and a tractor (paras 0019 and 0067-0068 describe any form of prime mover, including a tractor), in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life (para 0067). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE4028110 to include a solar panel and the wheeled device binge a tractor as taught by Sukkarieh in order to propel and facilitate positioning and orientation of the apparatus and to extend battery life.
Guice et al. teach an apparatus for controlling undesired biota using lasers (see Abstract), wherein the light source is configured to be powered primarily by the solar panel (col 30, ln 52-54 describes solar panels providing prime electrical power to kill lasers) in order to provide prime electrical power to the light source when other electrical power sources are not cost effective (col 30, ln 52-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE4028110 as modified by Sukkarieh such that the light source is configured to be powered primarily by the solar panel as taught by Guice et al. in order to provide prime electrical power to the light source when other electrical power sources are not cost effective and to make full use of a clean and abundant energy source. Please note in the combination the light source is a high intensity light source as taught by DE4028110 (ref. 3).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Guice et al. (US 6853328), as applied to claim 1 or 5, and further in view of Jackson et al. (US 8872136).
For claims 3 and 7, DE4028110 as modified by Sukkarieh and Guice et al. is silent about wherein the high intensity light source comprises light-emitting-diodes configured to produce visible light.
Jackson et al. teach an apparatus for controlling undesired vegetation wherein the high intensity light source comprises light-emitting-diodes (col 18, ln 12-16) configured to produce visible light (see Figs. 10 and 23 and col 19, ln 54-55 including visible light emissions) in order to effectively eradicate plants with thermal/optical trauma without sever scalding, heat shock, or incineration (col 1, ln 9-19; col 8, ln 3-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high intensity light source of DE4028110 as modified by Sukkarieh and Guice et al. to include light-emitting-diodes configured to produce visible light as taught by Jackson et al. in order to effectively eradicate plants with thermal/optical trauma without sever scalding, heat shock, or incineration.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825) and Guice et al. (US 6853328), as applied to claim 5 above, and further in view of Miresmailli et al. (US 2017/0030877). 
For claim 8, DE4028110 as modified by Sukkarieh and Guice et al. is silent about providing remote human-in-the-loop feedback to identify undesired vegetation in real time.
Miresmailli et al. teach a method comprising providing remote human-in-the-loop feedback to identify undesired vegetation in real time (para 0136) in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it (para 0136). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh and Guice et al. to include providing remote human-in-the-loop feedback to identify undesired vegetation in real time as taught by Miresmailli et al. in order to allow the user to inspect the plant without having to physically go to the plant to visually inspect it.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825), Guice et al. (US 6853328), and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Kent et al. (US 2017/0215405).
For claim 9, DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. is silent about dynamically varying energy utilization and associated heat production based on a control input.
Kent et al. teach a method for controlling undesired vegetation comprising dynamically varying energy utilization and associated heat production based on a control input (paras 0050-0051; claim 1) in order to vary the heat generated in controlling undesired weeds (paras 0045 and 0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. to include dynamically varying energy utilization and associated heat production based on a control input as taught by Kent et al. in order to vary the heat generated in controlling undesired weeds.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825), Guice et al. (US 6853328), and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Friesth (US 2015/0196002).
For claim 10, DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. is silent about managing costs when linked with real-time power markets.
Friesth teaches a method comprising managing costs when linked with real-time power markets (paras 0232 and 0235) in order to increase efficiency and lower the cost of energy production (para 0235). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. to include managing costs when linked with real-time power markets as taught by Friesth in order to increase efficiency and lower the cost of energy production.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE4028110 in view of Sukkarieh (WO 2016/191825), Guice et al. (US 6853328), and Miresmailli et al. (US 2017/0030877), as applied to claims 5 and 8 above, and further in view of Rooymans (US 2011/0209400).
For claim 11, DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. is silent about controlling heat production for a heat recovery power production.
Rooymans teaches a method comprising controlling heat production for a heat recovery power production (para 0060) in order to optimize the light output of the light source and increase its useful life (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE4028110 as modified by Sukkarieh, Guice et al., and Miresmailli et al. to include controlling heat production for a heat recovery power production as taught by Rooymans in order to optimize the light output of the light source and increase its useful life.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot in view of Guice et al.; thus, please see above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Topping (US 8919041) teaches a solar type light source 610 with solar panel 625.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643